El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
A solicitud del recurrente, Sebastián González Lamela, reconsideramos la opinión y sentencia emitida en el caso de autos. Luego de evaluar la cuestión planteada a la luz de la ley y jurisprudencia aplicables, consideramos pru-dente variar la norma general impuesta en el caso de epígrafe.
*961! — !
El 28 de octubre de 1993 emitimos opinión y sentencia —Álvarez Figueredo v. González Lamela, 134 D.P.R. 374 (1993)— en el caso de autos en la cual determinamos que una edificación sobreelevada en un condominio no puede tener carácter privativo, aun cuando ésta se haya desti-nado a dicho uso por consentimiento unánime de los titu-lares del condominio. Basamos nuestra determinación en que, a tenor con la Ley de la Propiedad Horizontal vigente, 31 L.P.R.A. see. 1291 et seq., el vuelo es un elemento común general no susceptible de apropiación particular. En conse-cuencia, confirmamos la sentencia sumaria parcial dictada por el foro inferior que determinó que las construcciones que había llevado a cabo González Lamela en la azotea del Condominio McLeary eran ilegales y le prohibió llevar a cabo construcciones adicionales en ésta.
Posteriormente, González Lamela presentó una moción de reconsideración en la cual solicitó que dictamináramos, entre otras cosas, “que le corresponde válidamente al Con-sejo de Titulares decidir sobre el derecho de sobreelevación y sobre la validez de las construcciones realizadas en el Condominio en el ejercicio de ese derecho”. Moción de re-consideración, pág. 11. Basó su posición, primordialmente, en la diferencia que existe a su juicio entre “una reserva previa de sobreelevar y la autorización para sobreelevar, otorgada por el Consejo de Titulares con posterioridad a la constitución del régimen y a la venta de los apartamentos”. (Enfasis suprimido.) Id., pág. 5.
El 3 de diciembre de 1993 emitimos una resolución en la cual otorgamos un término a la parte recurrida para que se expresara sobre la moción de reconsideración presentada por González Lamela. Ésta ha comparecido, y estando en posición de resolver, así lo hacemos sin ulterior trámite.
*962HH
La controversia que nos ocupa surge de la interacción entre el concepto del “vuelo” y el derecho de sobreelevación. Por lo tanto, debemos examinar cómo hemos tratado estos conceptos en el pasado. Veamos.
A. Como indicamos en nuestra opinión original, el vuelo ha sido definido como “la parte ideal del edificio susceptible de ser construida, no un elemento material tangible, sino el espacio aéreo en la parte superior de la cubierta o techo en el que puede ser elevada la edificación”. Consejo de Titulares v. Vargas, 101 D.P.R. 579, 585 (1973).
A partir de 1976, éste es un elemento común general del inmueble por disposición de ley. Art. 11 de la Ley de la Propiedad Horizontal, 31 L.P.R.A. see. 129li. En consecuencia, el vuelo no puede ser objeto de división por parte de la comunidad y cualquier pacto contrario es nulo. 31 L.P.R.A. sec. 1291k.
íntimamente relacionado al concepto del vuelo se encuentra el derecho de sobreelevación, el cual ha sido definido como el “derecho de utilizar el vuelo para elevar la edificación”. Costa Linda, Inc. v. Registrador, 109 D.P.R. 861, 869 (1980). Con relación a éste, el Art. 18 de la Ley de la Propiedad Horizontal dispone que se requerirá el consentimiento unánime de los condominos para “hacer nuevos pisos”. 31 L.P.R.A. see. 129 lp.
En Costa Linda, Inc. v. Registrador, supra, se planteó si el propietario de un edificio podía reservar el derecho de sobreelevación para uno de los apartamentos al someter el edificio al régimen de propiedad horizontal. Señalamos entonces, a tenor con la ley, que el vuelo es un elemento común general necesario y añadimos que dicha conclusión no está reñida con el Art. 18 de la propia ley, supra, pues “[a]l impedir el Art. 11 que se haga reserva del vuelo en peijuicio de su carácter comunal, no impide que la comu-*963nidad lo aproveche mediante el ejercicio de su derecho de sobreelevación en virtud del Art. 18. Ambas disposiciones, lejos de contradecirse, se complementan”. Costa Linda, Inc. v. Registrador, supra, pág. 869.
Establecimos, además, que el derecho a sobreelevar también está reservado a los condominos y que sólo pueden disponer de éste por acuerdo unánime conforme con el Art. 18 de la Ley de la Propiedad Horizontal, supra. Señalamos lo absurdo que sería interpretar que el vuelo es un ele-mento común fuera del alcance de una reserva de derecho y que, por el contrario, pueda reservarse el derecho a so-breelevar a un apartamento en particular. Costa Linda, Inc. v. Registrador, supra, pág. 869.
Posteriormente, en Soc. de Gananciales Manzanares v. Suárez, 122 D.P.R. 46 (1988), nos enfrentamos a otra situa-ción en la cual el desarrollador constituyó en la escritura matriz del condominio una reserva de derecho sobre su te-cho equivalente a una reserva del derecho a sobreelevar el condominio. Para sostener la validez de dicha reserva, el recurrente Vadiz Colón adujo que el Art. 18 de la citada ley permitía que, mediante el consentimiento unánime de los titulares del condominio, un particular utilizara el vuelo para beneficio particular. Ante dicho reclamo señalamos que
...el lenguaje del Art. 18 de la Ley de la Propiedad Horizontal, supra, no puede tener el efecto de permitir lo que la ley prohíbe en su Art. 11, supra. Esto es, no puede uno de los titulares del condominio, mediante el consentimiento unánime de los demás titulares, construir una estructura cerrada sobre un elemento común general, convirtiéndolo en un elemento privativo, en clara violación a las disposiciones de la Ley de la Propiedad Horizontal y a nuestra jurisprudencia, que prohíben que ciertos elementos comunes generales, como lo son el techo y el vuelo de un edificio, se conviertan en elementos comunes limitados o en elementos privativos.
Se ha reconocido que mediante el consentimiento unánime de los titulares se pueda disponer del derecho de utilizar el vuelo para elevar la edificación. No obstante, dicha elevación ha de ser para beneficio de toda la comunidad, ya que el ser el vuelo *964un elemento común general y el derecho a sobreelevación un derecho comunal reservado a la comunidad de condominos, la utilización de los mismos no puede tener el efecto de variar su naturaleza común, ya que todo pacto contrario a su naturaleza común será nulo. (Escolios omitidos.) Soc. de Gananciales Man-zanares v. Suárez, supra, págs. 53-54.
Dicha determinación estuvo basada en la premisa de que al sobreelevar un condominio se invade su vuelo. Olvidamos en aquella ocasión que dicho concepto no constituye un elemento tangible del inmueble, sino “el espacio aéreo en la parte superior de la cubierta o techo en el que puede ser elevada la edificación”. Consejo de Titulares v. Vargas, supra, pág. 585. “Como tal, (el vuelo) es inacabable o, por lo menos y en lo que respecta a su extensión vertical, es ilimitado.” M.J. Godreau, El Condominio, San Juan, Ed. Dictum, 1992, pág. 94.
En consonancia con dicha concepción del vuelo, resulta forzoso concluir que al sobreelevar un condominio no se invade su vuelo. Aunque se ejercite un derecho de naturaleza comunal, el de sobreelevación, no se varía la naturaleza de elemento común del vuelo. Tampoco se convierte el techo del condominio en un elemento privativo.
Una vez construida la nueva edificación, su techo se convierte en el techo del condominio y, como tal, es un ele-mento común general. 31 L.P.R.A. sec. 1291L Igual ocurre con el vuelo del edificio, el cual comenzará a partir de la azotea de la nueva edificación y, por ser inacabable o ilimi-tado, no se habrá visto disminuido por la edificación sobre-elevada; es decir, dicha sobreelevación no varía la natura-leza del vuelo.
Tal interpretación es cónsona con el Art. 18 de la Ley de la Propiedad Horizontal, supra, que permite que, previo al consentimiento de todos los titulares, se construyan nue-vos pisos y no impone restricción alguna que implique que dicha nueva edificación tenga que dedicarse al uso común de los titulares. Así lo habíamos determinado ya en Costa Linda, Inc. v. Registrador, supra, cuando dispusimos que *965los Arts. 11 y 18 de la Ley de la Propiedad Horizontal, supra, lejos de contradecirse se complementan.
En suma, todo Consejo de Titulares tiene la facultad de sobreelevar el condominio cuyo destino dirige y dedicar la edificación así construida para beneficio particular, siempre que previamente se obtenga el consentimiento unánime de todos los titulares del inmueble, 31 L.P.R.A. see. 129 lp, y consiga los permisos correspondientes de la Administración de Reglamentos y Permisos así como cualquier otra autorización requerida por ley.
B. La norma que hoy imponemos le hace honor al postulado de interpretación legislativa que exige que los estatutos se interpreten tomando en consideración los fines que persigan y la política pública que los inspire. Vázquez v. A.R.P.E., 128 D.P.R. 513 (1991).
En Puerto Rico existe una clara política pública en favor de la utilización de edificios multipisos sometidos al Régimen de la Propiedad Horizontal como unidades de vivienda. Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282 (1995). En la consecución de dicha política pública, hemos establecido que la interpretación de la Ley de la Propiedad Horizontal debe ser “constructiva e imaginativa”. Castle Enterprises, Inc. v. Registrador, 87 D.P.R. 775, 781 (1963). Inclusive, dicha interpretación debe ajustarse a la esencia de la horizontalidad: la coexistencia de diversos pisos de dominio exclusivo con el condominio forzoso e inescapable de elementos comunes. Consejo Tit. Cond. McKinley Court v. Rullán, 126 D.P.R. 387 (1990).
La norma que impusimos en Soc. de Gananciales Manzanares v. Suárez, supra, no respondió a las necesidades del régimen. La prohibición de reservar el derecho de sobreelevación a favor de un particular no tiene otro propósito que proteger a los titulares de los desmanes negociadores del desarrollador o del titular inicial único del condominio. Fue en esas circunstancias que sostuvimos su *966validez tanto en Costa Linda, Inc. v. Registrador, supra, como en Soc. de Gananciales Manzanares v. Suárez, supra. Nunca se concibió como ion límite a los derechos dominica-les del Consejo de Titulares, una vez vendidos todos los apartamentos del condominio sometido al régimen de pro-piedad horizontal.
 Aunque ciertamente el derecho propietario de los titulares sobre sus apartamentos particulares no cuenta con la misma extensión que el dominio concebido por nues-tro Código Civil en otros contextos (Soto Vázquez v. Vázquez Torres, supra), el Consejo de Titulares, como orga-nismo supremo del régimen con personalidad jurídica (Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225-223 (1978)), tiene un dominio pleno sobre todas las áreas comu-nes del condominio. Cónsono con nuestra trayectoria de facultar al Consejo de Titulares con amplios poderes en el ejercicio de sus prerrogativas, tal dominio tiene que incluir forzosamente la facultad de sobreelevar el condominio para dedicarlo a beneficio particular, siempre que no se disminuyan los derechos de los titulares sobre los elemen-tos comunes que conforman el inmueble. Godreau, op. cit., págs. 93-94.
HH HH t — i
En vista de que, contrario a nuestra determinación ini-cial, existe una posibilidad de iure de que se hayan conva-lidado, mediante el consentimiento unánime de los titula-res, los cambios realizados por González Lamela al edificio, entendemos procedente devolver el caso al tribunal de ins-tancia para que se determine si se aprobaron por unanimi-dad las construcciones efectuadas por los titulares hasta ese momento.
Tal proceder responde a que, a pesar de que a la reunión de 6 de agosto de 1987 del Consejo de Titulares del Condo-minio McLeary no asistió la totalidad de los titulares *967—véase el texto pertinente de la Minuta de dicha reunión, Alegato de la parte recurrida, pág. 4— existe una contro-versia sobre el posible cumplimiento de la Junta de Direc-tores con las disposiciones del Art. 38-C de la Ley de la Propiedad Horizontal sobre el voto unánime de los condominos. 31 L.P.R.A. sec. 1293b-3. (1)
Por los fundamentos que anteceden, procede que recon-sideremos nuestra decisión anterior y revoquemos la sen-tencia sumaria parcial recurrida. Además, devolvemos el caso al Tribunal de Primera Instancia, Sala de San Juan, para que determine si los cambios hechos por González La-mela estuvieron avalados unánimemente por los titulares del condominio.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente. El Juez Asociado Señor Rebollo López “disiente por entender que no procede la reconsideración de la Opinión originalmente emitida por el Juez Asociado Señor Negrón García”.

 Este artículo estatuye el procedimiento a seguir para obtener el voto de todos los titulares que no asistieron personalmente a la reunión pertinente. Este dispone que se notificará de la decisión tomada al condomino y provee un término de treinta (30) días para que éste se oponga. Transcurrido éste sin oposición del condomino, se entenderá que está conforme con la decisión tomada.